     Case 1:10-bk-24968-GM           Doc 140 Filed 10/27/20 Entered 10/27/20 15:43:15                        Desc
                                       Main Document Page 1 of 4



1
2
                                                                                  FILED & ENTERED
3
4                                                                                       OCT 27 2020
5
                                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
6                                                                                  BY egonzale DEPUTY CLERK


7
8
                                UNITED STATES BANKRUPTCY COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                   SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                                Case No.: 1:10-bk-24968-GM
14   Glen E Pyle                                           CHAPTER 7
15                                                         TENTATIVE RULING ON TRUSTEE’S
                                                           MOTION FOR CLARIFICATION OF THE
16
                                                           COURT’S JANUARY 30, 2018 ORDER
17                                                         GRANTING MOTION FOR RELIEF FROM
                                           Debtor(s).      THE AUTOMATIC STAY
18
                                                           Date:      October 27, 2020
19                                                         Time:      10:00 AM
                                                           Courtroom: 303
20
21
              Although Ian Campbell passed away and his claim and judgment are now legally in the
22
     possession of Mary Casamento as the successor trustee of the Campbell Trust, for ease in this write-up
23
     the name Campbell is used to refer to that claim and judgment at all times.
24
              On 1/30/18 the Court entered an order granting the Campbell relief from stay to proceed to
25
     liquidate its state court claims. The order does not contain the restrictions in the motion that there will
26
     be no enforcement of the judgment other than filing a proof of claim. After obtaining the state court
27
     judgment, Campbell filed an abstract of judgment, which attached to the prepetition interests of the
28
     Debtor in property, which is now property of the estate. This would convert the unsecured Campbell




                                                         -1-
     Case 1:10-bk-24968-GM            Doc 140 Filed 10/27/20 Entered 10/27/20 15:43:15                      Desc
                                        Main Document Page 2 of 4



1    claim to a secured claim. Campbell now asserts a claim in excess of $202,000 purportedly secured by

2    the Vermont and Sunland properties.

3
4            Opposition by Campbell Estate

5            The thrust of this opposition is that the Court intended this lien to come into existence. The

6    order for relief from stay (rfs) had no limitation on it and in subsequent hearings the Court

7    acknowledged that Campbell was foreclosing on Sunland and Vermont. At the time of the Campbell

8    judgment, the bankruptcy estate did not hold title. This was no clerical error by the Court.

9            The rfs motion was prepared by Ian Campbell pro se and had numerous ambiguities and

10   contradictions. It declared that the stay would remain in effect as to enforcement of the judgment and

11   did not seek annulment. The Court granted the motion and prepared the order itself. The Court did not

12   check the box as to limitations on enforcement of the judgment. Even though this did not match the

13   prayer, it was fully within the discretion of the Court to leave it unlimited.

14           At the non-dischargeability status conference, the Court noted that although Campbell was

15   trying to bring the properties into the bankruptcy estate, at that time title was in the Pyle Trust and so

16   Campbell could go against the Pyle Trust (against which Campbell had a judgment) without delay.

17   Campbell’s attorney explained that he was seeking the 523(a) judgment as a protection in case there

18   was a title issue as to the Pyle Trust due to the multiple transfers concerning Sunland and Vermont.

19   Although all parties now realize that the properties belong to the bankruptcy estate and not the Pyle

20   Trust, that should not stop Campbell from retaining the lien.

21           There is also an argument concerning the Berry amended lis pendens, which Campbell states

22   shows that the Trustee did not intend to prevent Campbell from enforcing his liens and the bankruptcy

23   estate would receive what remained. But because it appears that the sale price for Vermont and the

     proposed abandonment of Sunland will not yield sufficient money, the Trustee is attacking Campbell’s
24
     secured claim.
25
26
             Reply
27
28




                                                          -2-
     Case 1:10-bk-24968-GM            Doc 140 Filed 10/27/20 Entered 10/27/20 15:43:15                       Desc
                                        Main Document Page 3 of 4



1            The reason for this motion is to determine whether Campbell’s claim is secured or unsecured. It

2    was filed as an unsecured claim of $75,103 (claim 3-1). Later Campbell filed a judgment lien for

3    $154,342.58. These are both based on the same underlying debt. The motion for RFS and the order do

4    not support the assertion that this was converted from an unsecured to a secured claim

5            As to the issue of Campbell’s intent, the motion itself states that the stay will remain in effect as

6    to enforcement of any judgment against the Debtor or property of the Debtor’s bankruptcy estate.

7    Because of this, the Order was unclear as to whether Campbell was being authorized to enforce his

8    judgment against the Properties. This clarification order is needed to direct the Trustee as to what to

9    pay. Beyond that, Campbell now asserts that the amount owed is more than $202, and if the Court

10   grants this motion, Campbell should be required to amend or withdraw its claim to comport with the

11   nature of its debt.

12
13           Analysis and Proposed Ruling

14           The motion for rfs is a standard motion which allows the movant to proceed to liquidate his

15   claim, but not to execute on it – either as to Pyle individually or property of this bankruptcy estate. The

16   Order only granted what was requested in the motion. This allowed Campbell to proceed to judgment,

17   but did not allow any enforcement mechanism since boxes 5(a) or 5(b) were not checked. There was no

18   confusion at that point in time. No enforcement was allowed. There is no question of the Court’s

19   "original intent,’ since the Order is absolutely clear.

20           Thereafter there were a series of status conferences, held at the time that the title to Vermont

21   and Sunland were both believed to be in the Pyle Trust and not the bankruptcy estate. The discussion

22   allowing the Campbell judgment to proceed against the properties was based on the timing in that they

23   were not then property of the bankruptcy estate. But it was understood by Mr. King that if there was a

     title issue as to the properties, it was important that they proceed to declare the debt owed to Campbell
24
     will not be discharged in the bankruptcy. And Campbell prevailed on that as well as on the cause of
25
     action that denied Pyle his discharge (second amended complaint).
26
             It was known by Campbell and all parties that Mr. Berry was prosecuting a case to bring the
27
     properties into the bankruptcy estate. If he did not prevail, then Campbell would be doubly protected –
28




                                                           -3-
     Case 1:10-bk-24968-GM           Doc 140 Filed 10/27/20 Entered 10/27/20 15:43:15                        Desc
                                       Main Document Page 4 of 4



1    by his judgment lien and by the non-dischargeable nature of his debt [and ultimately the denial of

2    discharge as to Pyle]. So it was appropriate at that time to allow Campbell to record his abstract of

3    judgment so that his priority would be obtained in case the Berry case failed.

4            But once these properties came into the bankruptcy estate, Campbell’s pre-petition unsecured

5    claim was not transformed into a secured claim. The lien cannot remain on the properties except as to

6    any surplus that may exist after all bankruptcy claims have been paid. Exactly how that is to be

7    documented is something that the Trustee and the title insurance company will need to resolve. But as

8    to this motion. The Campbell judgment is an unsecured claim and for bankruptcy purposes its amount is

9    set at the time that this bankruptcy case was filed. Unless this is a surplus estate with a dividend to be

10   paid to unsecured creditors, because there is no discharge, the unpaid amount of the judgment will

11   actually accrue interest and costs that can be enforced against Pyle and any surplus or property that is

12   not property of the bankruptcy estate.

13
14   ###

15
16
17
18
19
20
21
22
23
24
           Date: October 27, 2020
25
26
27
28




                                                         -4-
